ORDER
PER CURIAM.
Defendant was charged by indictment with one count of murder in the first degree, section 565.020, RSMo 1994, and one count of armed criminal action, section 571.015, RSMo 1994. A jury convicted defendant on both counts and he was sentenced to life imprisonment without eligibility for probation or parole for murder in the first degree and ten years imprisonment for armed criminal action. The sentences were to run concurrently. Defendant appeals from the judgment on his convictions. We affirm.
■ We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).